        Case 3:21-cv-00239-AC          Document 9       Filed 09/10/21   Page 1 of 2




                                                        THE HONORABLE JOHN V. ACOSTA




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF OREGON


 FRIENDS OF THE COLUMBIA                         Case No. 3:21-cv-00239-AC
 GORGE, INC.,
                                                 JOINT STATUS REPORT
               Plaintiff,

        v.

 UNITED STATES FOREST SERVICE,

               Defendant.



      On September 8, 2021, the parties conferred on the status of the case. Settlement

discussions in the appeal before the Washington Pollution Control Hearings Board continue and

no dates have changed in that matter. The parties will promptly alert the court if this changes

before the next joint status report is due on January 7, 2022.

                               DATED this 10th day of September, 2021.

                               /s/ Gary K. Kahn             .
                               Gary K. Kahn, OSB #814810
                               REEVES, KAHN, HENNESSY & ELKINS
                               P.O. Box 86100
                               Portland, Oregon 97286
                               Telephone: (503) 777-5473
                               Fax: (503) 777-8566
                               Email: gkahn@rke-law.com
 JOINT STATUS REPORT                                     REEVES, KAHN, HENNESSY & ELKINS
 (Case No. 3:21-cv-00239-AC)                                        P.O. Box 86100
 Page 1                                                         Portland, Oregon 97286
                                                                     (503) 777-5473
       Case 3:21-cv-00239-AC       Document 9      Filed 09/10/21      Page 2 of 2




                          Attorneys for Friends of the Columbia Gorge, Inc.

                          /s/ Nathan J. Baker                   .
                          Nathan J. Baker, OSB #001980
                          Email: nathan@gorgefriends.org
                          /s/ Steven D. McCoy                     .
                          Steven D. McCoy, OSB #074643
                          Email: steve@gorgefriends.org
                          Friends of the Columbia Gorge, Inc.
                          333 SW 5th Ave, Ste 300
                          Portland, OR 97204
                          Phone: (503) 241-3762
                          Fax: (503) 241-3873
                          Attorneys for Friends of the Columbia Gorge, Inc.

                          Scott Erik Asphaug, OSB #833674
                          Acting United States Attorney
                          District of Oregon
                          /s/ Sean E. Martin
                          Sean E. Martin, OSB #054338
                          Assistant United States Attorney
                          1000 S.W. Third Avenue, Suite 600
                          Portland, OR 97204-2902
                          sean.martin@usdoj.gov
                          Telephone: (503) 727-1010
                          Attorneys for United States Forest Service




JOINT STATUS REPORT                                  REEVES, KAHN, HENNESSY & ELKINS
(Case No. 3:21-cv-00239-AC)                                     P.O. Box 86100
Page 2                                                      Portland, Oregon 97286
                                                                 (503) 777-5473
